    Case: 1:20-cv-00124-JMB Doc. #: 3 Filed: 08/07/20 Page: 1 of 6 PageID #: 7




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

JEROME COLE,                                        )
                                                    )
                Petitioner,                         )
                                                    )
        v.                                          )            No. 1:20-cv-00124-JMB
                                                    )
UNKNOWN BALIVIA,                                    )
                                                    )
                Respondent.                         )

                                  MEMORANDUM AND ORDER

        This matter comes before the Court on a document submitted by plaintiff Jerome Cole that

has been construed as a civil action pursuant to 42 U.S.C. § 1983. (Docket No. 1). For the reasons

discussed below, plaintiff will be directed to file an amended complaint on a Court form. He will

also be ordered to either file a motion for leave to proceed in forma pauperis, or pay the filing fee.

                                             Background

        Plaintiff is a self-represented litigant currently incarcerated at the Cape Girardeau County

Jail in Jackson, Missouri. On June 1, 2020, he sent a letter to the Court that was construed as a

civil complaint pursuant to 42 U.S.C. § 1983. In the letter, plaintiff stated that he wanted “to file a

complaint and lawsuit against [Corporal] Balivia.” (Docket No. 1 at 1). Plaintiff alleged that

Corporal Balivia was a “mental case” who had threatened him and cursed at him. He further stated

that he was “scared for [his] life.” The letter also contained a list of purported civil rights violations

at the Cape Girardeau County Jail, including lack of hygiene, no recreation, and lack of medical

attention. (Docket No. 1 at 3).

        The letter was not accompanied by a motion for leave to proceed in forma pauperis, but

plaintiff requested the form to file such a motion. Plaintiff also sought to be removed from the
    Case: 1:20-cv-00124-JMB Doc. #: 3 Filed: 08/07/20 Page: 2 of 6 PageID #: 8




Cape Girardeau County Jail. (Docket No. 1 at 2).

                                             Discussion

       As noted above, plaintiff is a self-represented litigant who sent a letter to the Court that has

been construed as a civil action pursuant to 42 U.S.C. § 1983. For the reasons discussed below,

the complaint is deficient and subject to dismissal. However, plaintiff will be allowed to file an

amended complaint.

   A. Deficiencies in Complaint

       Plaintiff’s complaint names only Corporal Balivia as a defendant. However, plaintiff does

not indicate the capacity in which Corporal Balivia is being sued. A plaintiff can bring a § 1983

claim against a public official acting in his or her official capacity, his or her individual capacity,

or both. Baker v. Chisom, 501 F.3d 920, 923 (8th Cir. 2007). If a plaintiff’s complaint is silent

about the capacity in which the defendant is being sued, however, the complaint is interpreted as

including only official capacity claims. Id. In an official capacity claim against an individual, the

claim is actually “against the governmental entity itself.” See White v. Jackson, 865 F.3d 1064,

1075 (8th Cir. 2017). Thus, a “suit against a public employee in his or her official capacity is merely

a suit against the public employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th

Cir. 1999). Here, it appears that Corporal Balivia is employed by the Cape Girardeau County Jail,

but plaintiff has not stated a claim against the county. See Marsh v. Phelps Cty., 902 F.3d 745, 751

(8th Cir. 2018) (recognizing municipal “claims challenging an unconstitutional policy or custom,

or those based on a theory of inadequate training, which is an extension of the same”). Thus, the

case is subject to dismissal.

       Furthermore, even if the claim against Corporal Balivia was assumed to be an individual

capacity claim, plaintiff has not asserted a constitutional violation. That is, plaintiff’s allegations



                                                  2
    Case: 1:20-cv-00124-JMB Doc. #: 3 Filed: 08/07/20 Page: 3 of 6 PageID #: 9




against Corporal Balivia concern verbal threats. Generally, though, “verbal threats made by a state-

actor do not constitute a § 1983 claim.” Hopson v. Fredericksen, 961 F.2d 1374, 1378 (8th Cir.

1992). In other words, fear or emotional injury resulting “solely from verbal harassment or idle

threats is generally not sufficient to constitute an invasion of an identified liberty interest.” King

v. Olmsted Cty., 117 F.3d 1065, 1067 (8th Cir. 1997). For this reason as well, the case is subject to

dismissal.

        Because plaintiff is proceeding as a self-represented litigant, the Court will give him an

opportunity to file an amended complaint. Plaintiff should prepare his amended complaint

according to the instructions set forth below.

    B. Amendment Instructions

        Plaintiff should type or neatly print his amended complaint on the Court’s civil rights form,

which will be provided to him. See E.D. Mo. L.R. 2.06(A) (“All actions brought by self-

represented plaintiffs or petitioners should be filed on Court-provided forms”). If the amended

complaint is handwritten, the writing must be legible. In the “Caption” section of the Court-

provided form, plaintiff should clearly name each and every party he is intending to sue. See Fed.

R. Civ. P. 10(a) (“The title of the complaint must name all the parties”). If there is not enough

room in the caption, plaintiff may add additional sheets of paper. However, all the defendants must

be clearly listed. Plaintiff should fill out the complaint form in its entirety.

        In the “Statement of Claim” section, plaintiff should provide a short and plain statement of

the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be “limited as far as practicable to a

single set of circumstances.” See Fed. R. Civ. P. 10(b).

        The amended complaint should only include claims that arise out of the same transaction



                                                   3
   Case: 1:20-cv-00124-JMB Doc. #: 3 Filed: 08/07/20 Page: 4 of 6 PageID #: 10




or occurrence. In other words, plaintiff should only include claims that are related to each other.

See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant and set forth

as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a).

         In structuring his amended complaint, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should write a short and plain

statement of the factual allegations supporting his claim against that specific defendant. If plaintiff

is suing more than one defendant, he should follow the same procedure for each defendant.

         Plaintiff must specify whether he intends to sue each defendant in an official capacity, an

individual capacity, or both. The failure to sue a defendant in his or her individual capacity may

result in the dismissal of that defendant.

         If plaintiff is suing a defendant in an individual capacity, he is required to allege facts

demonstrating the personal responsibility of the defendant for harming him. See Madewell v.

Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (stating that § 1983 liability “requires a causal link

to, and direct responsibility for, the deprivation of rights”). Furthermore, the Court emphasizes

that the “Statement of Claim” requires more than “labels and conclusions or a formulaic recitation

of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir.

2017).

         If plaintiff is suing multiple defendants, it is important that he establish the responsibility

of each separate defendant for harming him. That is, for each defendant, plaintiff must allege facts

showing how that particular defendant’s acts or omissions violated his constitutional rights. It is

not enough for plaintiff to make general allegations against all the defendants as a group. Rather,

plaintiff needs to provide the role of each named defendant in this case, in order that each specific

defendant can receive notice of what he or she is accused of doing. See Topchian v. JPMorgan



                                                   4
   Case: 1:20-cv-00124-JMB Doc. #: 3 Filed: 08/07/20 Page: 5 of 6 PageID #: 11




Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a

complaint “is to give the opposing party fair notice of the nature and basis or grounds for a claim”).

       Plaintiff is warned that the filing of an amended complaint completely replaces the

original complaint. This means that claims that are not re-alleged in the amended complaint will

be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928

(8th Cir. 2005) (“It is well-established that an amended complaint supercedes an original complaint

and renders the original complaint without legal effect”).

       After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C. §

1915. Plaintiff’s failure to make specific factual allegations against a defendant will result in the

dismissal of that defendant. If plaintiff fails to file an amended complaint on a Court-provided

form within thirty (30) days in accordance with the instructions set forth herein, the Court will

dismiss this action without prejudice and without further notice to plaintiff.

   C. Motion to Proceed in Forma Pauperis

       If plaintiff decides to file an amended complaint, he must either submit a motion for leave

to proceed in forma pauperis, or pay the full $400 filing fee. Plaintiff will be given thirty (30)

days in which to comply. Failure to comply with this order will result in the dismissal of this action

without prejudice and without further notice. To assist plaintiff, the Clerk of Court will be directed

to send plaintiff a copy of the Court’s motion to proceed in forma pauperis form. If plaintiff elects

to file a motion for leave to proceed in forma pauperis, he must also include a copy of his certified

inmate account statement for the six-month period immediately preceding the filing of the

complaint.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court is directed to mail to plaintiff a copy



                                                  5
   Case: 1:20-cv-00124-JMB Doc. #: 3 Filed: 08/07/20 Page: 6 of 6 PageID #: 12




of the Court’s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that the Clerk of Court is directed to mail to plaintiff a

copy of the Court’s motion for leave to proceed in forma pauperis form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint on the Court-

provided form within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or file a

motion for leave to proceed in forma pauperis within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that if plaintiff files a motion for leave to proceed in forma

pauperis, he must also submit a certified copy of his inmate account statement for the six-month

period preceding the filing of the complaint.

       IT IS FURTHER ORDERED that if plaintiff fails to file an amended complaint within

thirty (30) days of the date of this order in accordance with the instructions set forth herein, the

Court will dismiss this action without prejudice and without further notice.

       IT IS FURTHER ORDERED that if plaintiff fails pay the $400 filing fee or fails to file

a motion for leave to proceed in forma pauperis within thirty (30) days of the date of this order,

the Court will dismiss this action without prejudice and without further notice.

       IT IS FURTHER ORDERED that upon receipt of the amended complaint, the Court will

review it pursuant to 28 U.S.C. § 1915.

       Dated this 7th      day of August , 2020.

                                                 /s/ John M. Bodenhausen
                                                 JOHN M. BODENHAUSEN
                                                 UNITED STATES MAGISTRATE JUDGE




                                                 6
